 



Exhibit 10.1
EAGLE TEST SYSTEMS, INC.
2008 MANAGEMENT BONUS PLAN
1.       Purpose
          This Management Bonus Plan (the “Incentive Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Eagle Test Systems, Inc. (the “Company”) and its subsidiaries toward even higher
achievement and business results, to tie their goals and interests to those of
the Company and its stockholders and to enable the Company to attract and retain
highly qualified executives. The Incentive Plan is for the benefit of Covered
Executives (as defined below).
2.       Covered Executives
          From time to time, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may select certain key
executives (the “Covered Executives”) to be eligible to receive bonuses
hereunder.
3.       Administration
          The Compensation Committee shall have the sole discretion and
authority to administer and interpret the Incentive Plan.
4.       Bonus Determinations
          (a) A Covered Executive may receive a bonus payment under the
Incentive Plan based upon the attainment of performance targets which are
established by the Compensation Committee, in its sole discretion, and may
relate to financial measures with respect to the Company, including operating
income, or any of its subsidiaries, as well as departmental or individual
performance goals (collectively, the “Performance Goals”).
          (b) No bonuses shall be paid to Covered Executives unless and until
the Compensation Committee makes a determination with respect to the attainment
of the Performance Goals. Notwithstanding the foregoing, the Company may pay
bonuses (including, without limitation, discretionary bonuses) to Covered
Executives under the Incentive Plan based upon such other terms and conditions
as the Compensation Committee may in its sole discretion determine.
          (c) Each Covered Executive shall have a targeted bonus opportunity for
each performance period, as determined in the sole discretion of the
Compensation Committee.
          (d) The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive’s termination of employment, retirement, death or disability.





--------------------------------------------------------------------------------



 



5.       Timing of Measurement
          The Performance Goals will be measured at the end of each fiscal year
after the preparation of the Company’s financial statements for such year is
complete.
6.       Amendment and Termination
          The Company reserves the right to amend or terminate the Incentive
Plan at any time in its sole discretion.

2